UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6933


NATHANIEL AHEART LIVACCARI,

                Plaintiff – Appellant,

          v.

COMMONWEALTH STATE OF VIRGINIA, d/b/a State of Virginia,
a/k/a Nancy Parr,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:16-cv-00685-LMB-TCB)


Submitted:   November 8, 2016               Decided:   November 23, 2016


Before TRAXLER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Aheart Livaccari, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathaniel       Aheart    Livaccari    appeals   the   district    court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915A(b) (2012).           We have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated by the district court.               Livaccari v. Commonwealth State

of Virginia, No. 1:16-cv-00685-LMB-TCB (E.D. Va. June 24, 2016).

We   dispense   with     oral    argument    because   the   facts   and   legal

contentions     are    adequately    presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2